Order
PER CURIAM.
Warren E. Frazier was convicted in a court-tried case of knowingly burning, § 569.055 RSMo 2000, and was sentenced to three years imprisonment, to run concurrent with a previously imposed sentence. On appeal, he contends that the trial court erred in overruling his hearsay and relevancy objections to the police detective’s testimony concerning what the victim told the detective about Mr. Frazi*44er’s involvement in the crime and the conclusion he drew from that information.
Affirmed. Rule 30.25(b).